 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   HAYDAR AL KHAFAJI aka HAYDAR                     Case No.: 19-cv-2413 MMA (LL)
12   AL KHAFATI,1
                                        Petitioner,   ORDER GRANTING
13                                                    RESPONDENT’S MOTION TO
14   v.                                               DISMISS PETITION FOR WRIT OF
                                                      HABEAS CORPUS WITHOUT
15   CRAIG KOENIG, Warden, et al.,
                                                      PREJUDICE
16                                   Respondents.

17                                                    [Doc. No. 6]
18
19
20
21   1
       The Court takes judicial notice of Petitioner’s prior and separate habeas corpus
     proceeding in this district, in which his surname is listed as Al Khafaji. See S.D. Cal.
22   Civil Case No. 12cv2850 WQH (PCL)); see also United States v. Wilson, 631 F.2d 118,
23   119 (9th Cir. 1980) (“[A] court may take judicial notice of its own records in other cases,
     as well as the records of an inferior court in other cases.”) The Court also takes judicial
24   notice of the CDCR’s inmate locator website, where Petitioner’s name is listed as Haydar
25   Al Khafati. See United States v. Basher, 629 F.3d 1161, 1165 (9th Cir. 2011) (taking
     judicial notice of publicly available information in Bureau of Prisons’ online inmate
26   locator). In view of the surnames listed in Petitioner’s prior habeas proceeding and on
27   the CDCR inmate locator, the Court DIRECTS the Clerk’s Office to amend the case
     caption to reflect Petitioner’s surname as Al Khafaji and that Petitioner is also known as
28   Haydar Al Khafati.
                                                  1
                                                                               19-cv-2413 MMA (LL)
 1         Haydar Al Khafaji (“Petitioner”), is a state prisoner proceeding pro se and in forma
 2   pauperis with a Petition for a Writ of Habeas Corpus filed under 28 U.S.C. § 2254. Doc.
 3   No. 1. Petitioner challenges his San Diego County Superior Court convictions in case
 4   number SCD224380 of kidnapping for rape, assault with intent to commit rape, and
 5   robbery, for which he was sentenced to an indeterminate term of life with the possibility
 6   of parole and a three-year determinate term in prison. Id. at 1–2. Petitioner articulates
 7   two grounds for relief, including: (1) ineffective assistance of trial counsel for failing to
 8   present available mental state evidence at trial and sentencing and (2) entitlement to
 9   resentencing consideration based on assembly bill number 1812, which amended
10   California Penal Code section 1170(d)(1). Id. at 6–7, 23–28. Respondent has filed a
11   motion to dismiss which asserts that “[t]he Court lacks jurisdiction over the Petition
12   because it is second or successive within the meaning of 28 U.S.C. § 2244(B).” Doc No.
13   6-1 at 1. Respondent has also filed two lodgments in support of the motion: (1) a Report
14   and Recommendation and (2) Judgment, both previously filed in S.D. Cal. Civil Case No.
15   12cv2850 WQH (PCL). Doc. No. 7. For the reasons discussed below, the Court
16   GRANTS Respondent’s motion to dismiss, and the Court DISMISSES the instant
17   federal Petition without prejudice.
18                             I. RELEVANT PROCEDURAL HISTORY
19         On May 7, 2010, in case number SCD224380, Petitioner was convicted by a San
20   Diego County Superior Court jury of one count of kidnap for rape in violation of
21   California Penal Code section 209(b)(1), one count of assault with intent to commit rape
22   in violation of California Penal Code section 220(a), and one count of robbery in
23   violation of California Penal Code section 211.2 CT 73-75, Lodgment No. 1 in S.D. Cal.
24
25
     2
       With respect to the dates of conviction, sentence, and state appellate and post-
26   conviction proceedings concerning Petitioner’s conviction and judgment in case number
27   SCD224380, the Court takes judicial notice of lodgments filed in Petitioner’s prior and
     separate habeas corpus proceeding in this district. See Doc. No. 11 in S.D. Cal. Civil
28   Case No. 12cv2850 WQH (PCL)); see also Wilson, 631 F.2d at 119.
                                                    2
                                                                                  19-cv-2413 MMA (LL)
 1   Civil Case No. 12cv2850 WQH (PCL). On June 10, 2010, Petitioner was sentenced to an
 2   indeterminate term of life in prison with the possibility of parole and an additional
 3   consecutive determinate term of three years in prison. CT 51-54, Lodgment No. 1 in S.D.
 4   Cal. Civil Case No. 12cv2850 WQH (PCL). On June 9, 2011, the California Court of
 5   Appeal affirmed the judgment in a reasoned opinion, rejecting on the merits Petitioner’s
 6   claims that (1) insufficient evidence supported the kidnapping for rape conviction and (2)
 7   the trial court erred in not instructing the jury on the lesser included offense of simple
 8   kidnapping. Lodgment No. 7 in S.D. Cal. Civil Case No. 12cv2850 WQH (PCL). On
 9   August 24, 2011, the California Supreme Court denied Petitioner’s petition for review.
10   Lodgment No. 9 in S.D. Cal. Civil Case No. 12cv2850 WQH (PCL). On January 3,
11   2013, the California Supreme Court denied a petition for writ of habeas corpus, in which
12   Petitioner primarily contended that counsel was ineffective at the sentencing hearing.
13   Lodgment Nos. 10-11 in S.D. Cal. Civil Case No. 12cv2850 WQH (PCL). On November
14   28, 2012, Petitioner filed a federal Petition in this Court challenging this 2010 judgment
15   in case number SCD224380 and raising claims alleging the following: (1) insufficient
16   evidence to support the conviction of kidnapping for rape, (2) trial court error in failing to
17   instruct the jury on the lesser included offense of simple kidnapping and (3) ineffective
18   assistance of counsel in failing to investigate, prepare and present mitigating evidence at
19   the sentencing hearing.3 Doc. No. 1 at 6–8, 12–33 in S.D. Cal. Civil Case No. 12cv2850
20   WQH (PCL). In an order dated January 9, 2014, the Court adopted in its entirety a
21
22
23
     3
       The Court also takes judicial notice of several other filings and orders issued in
24
     Petitioner’s prior and separate federal habeas corpus proceeding in this district, including
25   the November 28, 2012 federal Petition, December 10, 2013 Report and
     Recommendation, January 9, 2014 Order Adopting the Report and Recommendation,
26
     Denying the Petition and Denying a Certificate of Appealability, and January 10, 2014
27   Clerk’s Judgment. See Doc. Nos. 1, 24–26 in S.D. Cal. Civil Case No. 12cv2850 WQH
     (PCL); see also Wilson, 631 F.2d at 119.
28

                                                   3
                                                                                 19-cv-2413 MMA (LL)
 1   December 10, 2013 Report and Recommendation which recommended denying the
 2   Petition on the merits and denied a certificate of appealability. Doc. Nos. 24, 25 in S.D.
 3   Cal. Civil Case No. 12cv2850 WQH (PCL).
 4         Petitioner indicates that he filed habeas corpus petitions in the California Superior
 5   Court, California Court of Appeal, and California Supreme Court, raising claims of
 6   “Ineffective Assistance of trial Counsel; and Petitioner is entitled for [sic] sentence recall
 7   to determine and allow the sentencing court judge to use its discretion to modify said
 8   sentence,” notes that the state appellate court denied his petition on August 14, 2019, and
 9   the California Supreme Court also denied the petition. See Doc. No. 1 at 3–4, 6–7.
10   Attachment 1 to the instant federal Petition contains a copy of a habeas petition filed on
11   August 29, 2019 in the California Supreme Court in Case No. S257721, which raised one
12   articulated ground for relief, Petitioner’s request for resentencing consideration, but in
13   doing so, also argued that Petitioner was entitled to reconsideration based at least in part
14   on the ineffective assistance of trial counsel in failing to present mental state evidence at
15   trial and sentencing. See Doc. No. 1 at 14–28. The California Supreme Court’s website
16   reflects that habeas petition was denied on November 20, 2019. See Case No. S257721 at
17   https://appellatecases.courtinfo.ca.gov/search.cfm?dist=0, last visited April 1, 2020.
18   With respect to the instant federal proceedings, Petitioner indicated on the federal petition
19   form that the instant Petition was not his first federal petition challenging this conviction,
20   stating he filed a prior action in “Maybe Central Dist. or Southern?” and that the date of
21   decision was “Unknown.” Doc. No. 1 at 5. On the same petition form, Petitioner
22   checked the box next to a question asking if his prior action was dismissed for procedural
23   reasons but did not answer a question asking: “If the prior case was denied on the merits,
24   has the Ninth Circuit Court of Appeals given you permission to file this second or
25   successive petition?” Id. Instead, in a space on the petition form just below that
26   question, Petitioner stated: “Not denied on the merits.” Id.
27                                            II. DISCUSSION
28         “Before a second or successive application permitted by this section is filed in the

                                                   4
                                                                                  19-cv-2413 MMA (LL)
 1   district court, the applicant shall move in the appropriate court of appeals for an order
 2   authorizing the district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A); see
 3   also Burton v. Stewart, 549 U.S. 147, 153 (2007) (a petition is “second or successive”
 4   where the petitioner challenges “the same custody imposed by the same judgment of a
 5   state court” as in a prior petition). Moreover, “a successive application is permissible
 6   only if it rests on a new rule of constitutional law, facts that were previously unavailable,
 7   or facts that would be sufficient to show constitutional error in the petitioner’s
 8   conviction.” Woods v. Carey, 525 F.3d 886, 888 (9th Cir. 2008) (citing 28 U.S.C. §
 9   2244(b)(2)).
10         Respondent moves to dismiss the instant action, contending “[t]he Court lacks
11   jurisdiction over the Petition because it is second or successive within the meaning of 28
12   U.S.C. § 2244(B),” noting that the first federal petition was denied on the merits in 2014
13   and the instant petition is the second federal petition. Doc. No. 6-1 at 1. He contends
14   that “[b]ecause Al Khafaji could have included his ineffective assistance of counsel claim
15   in his earlier federal petition for writ of habeas corpus, and because he does not appear to
16   have obtained authorization from the circuit court of appeals to file a second petition, the
17   Court cannot consider the merits of the Petition.” Id. at 2. Respondent also contends that
18   “Ground 2 does not render the Petition cognizable,” asserting that while “[c]hallenges to
19   the denial of resentencing are typically permissible regardless of previously [sic] federal
20   petitions if such claims could not have been previously presented to the federal court,”
21   given that “Ground 1 could have been included in Al Khafaji’s first federal petition and
22   where there has been no new judgment, inclusion of an otherwise permissible claim does
23   not render the Petition cognizable.” Id. at 3.
24         It is first apparent that Petitioner’s indication that his prior federal habeas petition
25   was “[n]ot denied on the merits” see Doc. No. 1 at 5, is refuted by the Court’s review of
26   that proceeding. The prior federal petition raised three claims of error, including that: (1)
27   there was insufficient evidence to support his conviction of kidnapping for rape; (2) the
28   trial court erred in failing to instruct the jurors on the lesser included offense of simple

                                                      5
                                                                                  19-cv-2413 MMA (LL)
 1   kidnapping; and (3) trial counsel was ineffective in failing to investigate, prepare and
 2   present mitigating evidence at the sentencing hearing. See Doc. No. 1 in S.D. Cal. Civil
 3   Case No. 12cv2850 WQH (PCL). The Report and Recommendation issued in that prior
 4   federal action, and subsequent order adopting it in full, clearly resulted in a judgment
 5   denying the previous federal Petition on the merits. See ECF Nos. 24–26 in S.D. Cal.
 6   Civil Case No. 12cv2850 WQH (PCL). It is also plain that at least with respect to
 7   Ground One, the instant petition and the prior petition both challenge the same judgment,
 8   and that the facts and events supporting Ground One, which concern counsel’s
 9   performance at trial, happened well before the time the prior federal petition was filed.
10   See Magwood v. Patterson, 561 U.S. 320, 332–33 (2010) (“[B]oth § 2254(b)’s text and
11   the relief it provides indicate that the phrase ‘second or successive’ must be interpreted
12   with respect to the judgment challenged.”); see also Brown v. Muniz, 889 F.3d 661, 667
13   (9th Cir. 2018) (internal citations omitted) (first citing Panetti v. Quarterman, 551 U.S.
14   930, 945 (2007); and then citing Magwood, 561 U.S. at 333) (“It is now understood that a
15   federal habeas petition is second or successive if the facts underlying the claim occurred
16   by the time of the initial petition and if the petition challenges the same state court
17   judgment as the initial petition.”).
18         In the opposition to the instant motion to dismiss, Petitioner argues “the
19   respondent’s motion must fail in that it specifically assumes that petitioner’s Federal
20   Habeas filed approximately seven or eight years ago contains the same claims that
21   petitioner is presenting in this court; here, the respondent is misstaken [sic] because
22   petitioner’s first Federal petition did not challenge Ineffective Assistance of Counsel nor
23   did that first petition make any challenges regarding the fact that petitioner had been
24   hospitalized on several occasions prior to his arrest (in a Mental Hospital) and that
25   counsel knew of this fact, but failed to raise this issue and defend petitioner in this
26   regard.” Doc. No. 8 at 1. This argument is not supported by a review of the record,
27   which reflects that the prior federal Petition indeed advanced a claim of ineffective
28   assistance of counsel. See ECF No. 1 in S.D. Cal. Civil Case No. 12cv2850 WQH

                                                    6
                                                                                  19-cv-2413 MMA (LL)
 1   (PCL). Moreover, as the Report and Recommendation in that case recognized, the
 2   previous federal petition contained a claim alleging trial counsel was ineffective for
 3   failing to investigate and present available mitigating evidence at sentencing, including
 4   specifically asserting as follows: “Petitioner argues that his attorney should have
 5   presented to the court the facts that he did not have a prior criminal record and that he had
 6   mental issues.” Doc. No. 24 at 9 (citing Doc. No. 1 at 27 in S.D. Cal. Civil Case No.
 7   12cv2850 WQH (PCL). Given that both the prior and instant federal petitions contained
 8   claims challenging trial counsel’s alleged failure to present evidence of Petitioner’s
 9   mental health history and issues, even to the extent Petitioner raises a distinct claim of
10   ineffective assistance of counsel in the instant Petition, the fact remains that Ground One
11   challenges the same judgment as was challenged in the prior petition and relies on facts
12   available at the time of the prior petition, rendering it second or successive. See Brown,
13   889 F.3d at 667 (first citing Panetti, 551 U.S. at 945; and then citing Magwood, 561 U.S.
14   at 333.
15         Ground Two, meanwhile, suffers from a different and separate deficiency.
16   Respondent correctly observes that “[c]hallenges to the denial of resentencing are
17   typically permissible regardless of previously [sic] federal petitions if such claims could
18   not have been previously presented to the federal court.” Doc. No. 6-1 at 3 (citing
19   Benson v. Chappell, 2014 WL 6389443, at *4 (C.D. Cal. 2014)). The Ninth Circuit has
20   also previously held that a petition challenging the denial of a state court resentencing
21   petition on due process grounds was not a second or successive petition. See Clayton v.
22   Biter, 868 F.3d 840, 843 (9th Cir. 2017). The Clayton Court reasoned that “under
23   California law, a resentencing petition does not challenge the underlying conviction or
24   sentence; rather, it seeks to obtain the benefits of [a new state law] and results in the entry
25   of a new appealable order or judgment,” noting the denial of such a petition “therefore
26   constitutes a new judgment.” Id. at 844. However, Petitioner does not present any
27   federal challenge to the denial of his resentencing petition. Instead, Petitioner simply
28   restates and refers to the claim raised in state court and only asserts in this Court that

                                                    7
                                                                                  19-cv-2413 MMA (LL)
 1   “Petitioner is Entitled to a Resentencing Consideration Based on the New Assembly Bill
 2   No. 1812.” Compare Doc. No. 1 at 7, with Doc. No. 1 at 16. “Prisoner pro se pleadings
 3   are given the benefit of liberal construction.” Porter v. Ollison, 620 F.3d 952, 958 (9th
 4   Cir. 2010) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Yet even
 5   under a liberal construction, the Court cannot construe the instant Petition as raising a
 6   claim of federal error in Ground Two when it is obvious that Petitioner only asserts an
 7   entitlement to resentencing consideration under state law. Doc. No. 1 at 7. Because
 8   Petitioner simply argues that he is entitled to resentencing and does not assert, much less
 9   show, that the state court erred in denying his petition for resentencing, nor alleges any
10   error of federal constitutional dimension arising from that denial, Ground Two is not
11   cognizable on federal review. See Clayton, 868 F.3d at 845 (citing Park v. California,
12   202 F.3d 1146, 1149-50 (9th Cir. 2000) (“A petition may not be cognizable, for example,
13   where the petitioner fails to allege a federal claim.”); see also Mills v. Marsh, 2020 WL
14   1180433, at * 3 (C.D. Cal. Jan. 9, 2020) (citing Christian v. Rhode, 41 F.3d 461, 469 (9th
15   Cir. 1994) (“Absent a showing of fundamental unfairness, a state court’s misapplication
16   of its own sentencing laws does not justify federal habeas relief.”)) (collecting cases and
17   recommending denial of federal petition seeking resentencing pursuant to Cal. Penal
18   Code § 1170(d)(1), as amended by Assembly Bill 1812, for failing to state a federal claim
19   for relief). Given that Ground Two is not cognizable on federal habeas review as
20   pleaded, it must be dismissed from the instant Petition. See Clayton, 868 F.3d at 845
21   (reasoning that whether a claim is cognizable “plays no role” in the circuit court’s
22   consideration of an application for permission to file a second or successive petition and
23   “it is the province of the district court to consider cognizability of a habeas petition.”).
24   This leaves only Ground One remaining in the instant Petition.
25         Yet, as previously discussed, Ground One is second or successive because it could
26   have been raised in the original federal Petition. Even if Petitioner were able to
27   demonstrate that his petition falls within the statutory provisions allowing for permission
28   to file a second or successive habeas petition, see 28 U.S.C. § 2244(b)(2)(A)-(B),

                                                    8
                                                                                  19-cv-2413 MMA (LL)
 1   Petitioner must still first obtain authorization from the Ninth Circuit Court of Appeals to
 2   file a petition in this Court. See 28 U.S.C. § 2244(b)(3)(A); see also Morales v. Sherman,
 3   949 F.3d 474, 476 (9th Cir. 2020) (per curiam) (recognizing that 28 U.S.C.
 4   § 2244(b)(3)(A) is “a provision that bars district courts from entertaining a second or
 5   successive petition unless its filing has first been authorized by the court of appeals.”).
 6   Again, Petitioner did not provide an answer to the question on the federal petition form
 7   asking if the Ninth Circuit had given permission to file a second or successive petition
 8   provided the prior petition was denied on the merits, instead writing below that inquiry:
 9   “Not denied on the merits.” Doc. No. 1 at 5. As discussed above, a review of the record
10   reflects that Petitioner’s prior federal action was denied on the merits. Petitioner does not
11   offer anything demonstrating that he has either sought or received permission from the
12   Ninth Circuit to file the instant Petition, nor does a recent search of the Ninth Circuit
13   docket reflect any such filing.
14                                     III. CONCLUSION AND ORDER
15         As discussed above, because there is no indication that the Ninth Circuit Court of
16   Appeals has granted Petitioner leave to file a successive petition with respect to Ground
17   One and because Ground Two as pleaded is not cognizable on federal habeas review, the
18   Court GRANTS Respondent’s motion to dismiss and DISMISSES this action without
19   prejudice. The Court DIRECTS the Clerk of Court to enter judgment accordingly and to
20   close the case. Further, the Court DIRECTS the Clerk of Court to send Petitioner a
21   blank Ninth Circuit Application for Leave to File a Second or Successive Petition Under
22   28 U.S.C. § 2254 together with a copy of this Order.
23         IT IS SO ORDERED.
24
25   Dated: April 2, 2020
26
27
28

                                                   9
                                                                                 19-cv-2413 MMA (LL)
